Citation Nr: 1027854	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1983 to July 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This claim was previously remanded by the Board in May 2009.  As 
the directed development has been completed, the case is once 
again before the Board for adjudication.


FINDING OF FACT

The Veteran's sleep apnea is at least as likely as not 
attributable to his military service.


CONCLUSION OF LAW

Sleep apnea was incurred during active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for sleep apnea.  
Therefore, no further notification or development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, the Veteran contends that he incurred sleep apnea during 
his period of active duty service, which spanned over twenty 
years, and ended in July 2003.  He reported that he has snored 
for the past ten to twelve years, and believes that his snoring 
was a sign that he had sleep apnea although the condition had not 
yet been diagnosed.  See March 2010 statement by the Veteran.  

After reviewing the evidence of record, and providing the Veteran 
with the benefit of the doubt, the Board finds that service 
connection for sleep apnea is warranted.  Although the service 
treatment records (STR's) dated from 1983 through 2003 do not 
mention any readily discernable symptoms of the Veteran's later 
diagnosed sleep apnea, such as daytime fatigue, problems with 
memory and concentration, or heavy snoring, the Veteran was first 
diagnosed with sleep apnea in April 2004, only nine months after 
discharge.  At the time of the diagnosis, the examiner 
acknowledged the Veteran's symptoms of excessive daytime 
sleepiness and loud snoring with witnessed apnea.  As noted 
above, in the Veteran's 2010 statement, he reported that he had 
snored for the past ten to twelve years, which includes a period 
of time when he was in the military.  The Board finds it 
significant that the Veteran was diagnosed with sleep apnea on 
the first occasion that he underwent diagnostic sleep testing.  
Prior to this 2004 sleep study, no other examination had been 
conducted to determine whether or not the Veteran had a diagnosis 
of sleep apnea.  

Further, a June 2004 VA respiratory examination reflects a past 
history of daytime hypersomnolence which had improved since CPAP 
treatments, and noted that the Veteran had a history of frequent 
snoring with sleep apnea for the past several years.  (Again, 
such evidence suggests that sleep apnea was present prior to the 
Veteran's 2003 discharge but remained undiagnosed until after 
discharge.)

Finally, in a May 2005 opinion, Dr. Y. stated that in all 
likelihood, the Veteran had suffered with sleep apnea for some 
time now.  This physician explained that, although the Veteran 
was diagnosed with sleep apnea in April 2004, his symptoms, 
(which included restless sleep, fatigue, trouble concentrating, 
heavy snoring, witnessed apnea, AM headaches, and hypertension), 
ranged back as far as two and a half to three years.  Dr. Y. 
concluded that the Veteran's obstructive sleep apnea could have 
been the major factor in the symptoms just mentioned.

Here, although Dr. Y.'s opinion appears to be based solely on a 
history of symptoms provided by the Veteran, and an examination 
of the Veteran which took place subsequent to his July 2003 
discharge, there is no medical opinion of record which 
contradicts Dr. Y.'s 2005 assessments that the Veteran had 
suffered with sleep apnea for "some time now" and that he had 
experienced symptoms of sleep apnea as far back as three years 
ago.  This 2005 statement is significant because it provides a 
competent opinion that the Veteran suffered from sleep apnea 
symptoms prior to his July 2003 discharge from service.

In summary, despite a lack of in-service documentation of sleep 
apnea symptoms, the Board finds that, at the very least, the 
evidence of record is in equipoise.  As such, the Board will 
resolve reasonable doubt in the Veteran's favor, and find that 
his sleep apnea is attributable to his active duty service.  The 
Veteran was first diagnosed with sleep apnea in 2004, less than a 
year after discharge.  This 2004 testing was the first time a 
sleep study had been conducted to evaluate whether the Veteran 
suffered from sleep apnea.  Further, in 2005, Dr. Y. opined that 
the Veteran had likely suffered with sleep apnea for some time 
now, explaining that he had several symptoms of sleep apnea 
ranging back two and a half to three years, thereby including a 
period of time when the Veteran was still on active duty.  This 
information, coupled with the Veteran's 2010 statement that he 
has snored for the past ten to twelve years, all weigh in favor 
of the Veteran's claim.  As such, the Board finds that 
entitlement to service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


